UNITED STATES COURT OF APPEALS FOR VETERANS CLAIMS


                                            NO . 09-2873

                                RUSSELL W. BURTON , APPELLANT ,

                                                 V.


                                      ERIC K. SHINSEKI,
                          SECRETARY OF VETERANS AFFAIRS, APPELLEE .


                         On Appeal from the Board of Veterans' Appeals

                                     (Decided August 4, 2011)

       John Thomas Westermeier, of Reston, Virginia, was on the pleadings for the appellant.

       Will A. Gunn, General Counsel; R. Randall Campbell, Assistant General Counsel; Jeffrey J.
Schueler and Carolyn F. Washington, Deputy Assistant General Counsels, and Kristen D. King-
Holland, all of Washington, D.C., were on the pleadings for the appellee.

       Before KASOLD, Chief Judge, and DAVIS and HOLDAWAY, Judges.

       KASOLD, Chief Judge: Veteran Russell W. Burton appeals through counsel an April 6,
2009, Board of Veterans' Appeals (Board) decision that denied entitlement to an initial disability
rating for residuals of a left-shoulder injury with surgical repair in excess of 0% from August 28 to
December 1, 2002, 10% from December 2, 2002, to May 22, 2003, 10% from October 1, 2003, to
March 8, 2004, 20% from March 9, 2004, to April 20, 2005, and 10% from April 21, 2005, onward.
On March 29, 2011, the Court issued a single-judge memorandum decision affirming the Board
decision. On April 18, Mr. Burton filed a motion for a panel decision. On May 9, the Court granted
Mr. Burton's motion for a panel decision and withdrew the March 29 memorandum decision. For
the reasons that follow, the Board decision will be in part affirmed, and in part set aside and the
matter remanded for further adjudication.
                                                      I. FACTS
         Mr. Burton served on active duty in the U.S. Army from February 1995 to February 1999.
The record on appeal reflects that he complained of left-shoulder pain during service and underwent
surgery for repair of a superior labrale anterior-posterior (SLAP) lesion1 in September 1996.
         In August 2002, Mr. Burton filed for benefits for a left-shoulder injury. In January 2003, the
VA regional office (RO) granted service connection for residuals of a left-shoulder injury with
surgical repair and assigned a noncompensable rating, effective August 28, 2002. The decision was
based primarily on a November 2002 VA medical examination report that the RO characterized as
finding that Mr. Burton had a "full range of motion with no pain." Record (R.) at 1079. In June
2003, the RO awarded a temporary 100% rating, effective May 23, 2003, because Mr. Burton
underwent arthroscopic left-shoulder surgery for further repair of the SLAP lesion. In November
2003, the RO determined that the period of temporary total disability had ended, and reinstated a
noncompensable rating, effective October 1, 2003. In June 2005, the RO awarded a 10% rating,
effective March 9, 2004, based primarily on a March 2004 VA examination that found pain on
motion and some functional loss with repetition. In June 2006, after Mr. Burton appealed his ratings
to the Board, the Board remanded the matter for further development.
         In October 2008, based on a reexamination of the medical evidence, the RO (1) maintained
a noncompensable rating, effective August 28, 2002, (2) increased the noncompensable rating to a
10% rating, effective December 2, 2002, (3) maintained a 100% rating, effective May 23, 2003, (4)
increased the noncompensable rating to 10%, effective October 1, 2003, (5) increased a 10% rating
to a 20% rating, effective March 9, 2004, and (6) awarded a 10% rating, effective April 21, 2005.
The Board decision on appeal affirmed these ratings, and this appeal followed.


                          II. PARTIES' ARGUMENTS AND PANEL ISSUE
         Mr. Burton asserts that the Board erred by failing to (1) address adequately 38 C.F.R.
§§ 4.40, 4.59, and painful motion generally, or otherwise assign a minimum compensable rating for



1
  "SLAP lesion" is defined as an "injury involving the superior glenoid labrum and attachment of the biceps brachii,
extending from anterior to posterior." D O RLAN D 'S I LLUSTRATED M EDICAL D ICTIO N ARY 1040 (31st ed. 2007) [hereinafter
D O RLAN D 'S ].

                                                            2
his actually painful joints, see 38 C.F.R. § 4.59 (2011) ("It is the intention to recognize actually
painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum
compensable rating for the joint."), and (2) assign two separate 20% ratings for his left-shoulder
injury, based on his limitations on abduction and flexion.
       In his initial brief, the Secretary disputed Mr. Burton's first contention, arguing that § 4.59
was applicable only to arthritis-related claims. See 38 C.F.R. § 4.59 (section begins: "With any form
of arthritis . . . ."). However, his supplemental brief cites VA Fast Letter 04-22 (Oct. 1, 2004) ("As
always, when evaluating knee function, . . . [§] 4.59 must be considered.") and acknowledges that
§ 4.59 can apply in non-arthritis contexts. Nevertheless, the Secretary still seeks affirmance of the
Board decision, arguing that (1) the application of § 4.59 would not have altered the Board's
determinations, (2) Mr. Burton's request for two separate ratings for one shoulder disability
contravenes the Court's holding in Cullen v. Shinseki, 24 Vet.App. 74, 84 (2010), and (3) the Board
did not otherwise err.
        Mr. Burton's motion for panel decision was granted – and the Court's March 29, 2011,
single-judge memorandum decision withdrawn – to resolve the parties' dispute and clarify the law
as to whether § 4.59 is applicable only to claims involving arthritis. Although the Secretary in his
supplemental brief now agrees that § 4.59 is not so limited, a panel decision remains warranted. See
Frankel v. Derwinski, 1 Vet.App. 23, 25-26 (1990) (panel decision required if case clarifies existing
rule of law). Compare, e.g., Wesenick v. Nicholson, 20 Vet.App. 144 (2005) (table) ("Because the
appellant has not been diagnosed with arthritis, 38 C.F.R. § 4.59 has no application to his claim."),
with Abbey v. Principi, 18 Vet.App. 13 (2001) (table) (remanding case for Board to address § 4.59
in non-arthritis claim).


                                        III. DISCUSSION
                                        A. 38 C.F.R. § 4.59
                                               1. Law
       The "interpretation of a . . . regulation is a question of law" that we "review de novo." Lane
v. Principi, 339 F.3d 1331, 1339 (Fed. Cir. 2003). However, substantial deference is granted to the
Secretary's interpretation of his own regulation so long as it is not inconsistent with the regulation


                                                  3
or otherwise plainly erroneous. Smith v. Nicholson, 451 F.3d 1344, 1349-50 (Fed. Cir. 2006) (citing
Bowles v. Seminole Rock & Sand Co., 325 U.S. 410, 414 (1945)). Further, although "post hoc
rationalizations" advanced for the first time on appeal are not entitled to deference, we note that the
Secretary's interpretation of § 4.59 was recorded in a Fast Letter and not advanced for the first time
on appeal. Hickson v. Shinseki, 23 Vet.App. 394, 400 (2010). As discussed below, we find that the
Secretary's interpretation of § 4.59 is not inconsistent with the regulation or otherwise plainly
erroneous. See Smith, supra.
       We begin with the language of the regulation, see Lengerich v. Dep't of Interior, 454 F.3d
1367, 1370 (Fed. Cir. 2006) (citing Bowles, 325 U.S. at 414-15 (focusing on the "plain words of the
regulation" to ascertain the meaning of the regulation)), which, when read as a whole, reasonably can
be applied beyond circumstances of pain associated only with arthritis. Section 4.59 is entitled
"Painful motion," and states in full:
               With any form of arthritis, painful motion is an important factor of
               disability, the facial expression, wincing, etc., on pressure or
               manipulation, should be carefully noted and definitely related to
               affected joints. Muscle spasm will greatly assist the identification.
               Sciatic neuritis is not uncommonly caused by arthritis of the spine.
               The intent of the schedule is to recognize painful motion with joint or
               periarticular pathology as productive of disability. It is the intention
               to recognize actually painful, unstable, or malaligned joints, due to
               healed injury, as entitled to at least the minimum compensable rating
               for the joint. Crepitation either in the soft tissues such as the tendons
               or ligaments, or crepitation within the joint structures should be noted
               carefully as points of contact which are diseased. Flexion elicits such
               manifestations. The joints involved should be tested for pain on both
               active and passive motion, in weight-bearing and nonweight-bearing
               and, if possible, with the range of the opposite undamaged joint.
       Examining the first sentence out of context can lead one to consider that the regulation might
apply only to the evaluation of arthritis claims. However, a proper interpretation of a regulation
"examines and reconciles the text of the entire regulation, not simply isolated sentences." Reflectone,
Inc. v. Dalton, 60 F.3d 1572, 1577-78 (Fed. Cir. 1995) (citing Beecham v. United States, 511 U.S.
368, 372 (1994)). In the eight-sentence regulation, arthritis is explicitly mentioned only in the first
and third sentences and is not the subject of the majority of the regulation, which, inter alia,
comments on the schedule's intent as to healed injury and malaligned joints (fifth sentence), how to

                                                  4
note crepitation2 in the soft tissues (sixth sentence), and how to test joints for pain (eighth sentence).
Rather, examining the regulation as a whole, the majority of the regulation provides guidance for
noting, evaluating, and rating joint pain, and that guidance is devoid of any requirement that the pain
be arthritis related. Cf. DeLuca v. Brown, 8 Vet.App. 202, 207 (1995) (rejecting interpretation that
38 C.F.R. § 4.45 is limited to muscle and nerve conditions because, inter alia, plain language does
"not refer solely to muscle and nerve conditions").
         Further, although the title of § 4.59 is not dispositive as to its scope, "section headings are
tools available for the resolution of a doubt about the meaning of a statute" or regulation. Fla. Dep't
of Revenue v. Piccadilly Cafeterias, Inc., 554 U.S. 33, 47 (2008) (internal quotation marks omitted);
see DeLuca, 8 Vet.App. at 207 (looking to "the title of the regulation" to determine scope of 38
C.F.R. § 4.45). Here, the title – "Painful motion" – reflects the subject matter of the regulation in
general and implies no limitation to arthritis claims. Notably, the Secretary has used the term
"arthritis" in the title of regulations that deal exclusively with arthritis – see 38 C.F.R. § 4.58
("Arthritis due to strain") – and did not do so for § 4.59, even though § 4.58 and § 4.59 were
promulgated together. See 29 Fed. Reg. 6718, 6725 (May 22, 1964) (adding the 1945 rating
schedule to the Code of Federal Regulations); cf. DeLuca, 8 Vet.App. at 207 (rejecting interpretation
that 38 C.F.R. § 4.45 is limited to muscle and nerve conditions because, inter alia, title does not refer
to muscles or nerves though other regulations refer thereto).
         Of course, we do not find the introductory phrase regarding arthritis insignificant or
superfluous. See TRW Inc. v. Andrews, 534 U.S. 19, 31 (2001) ("It is a cardinal principle of statutory
construction that a statute ought, upon the whole, to be so construed that, if it can be prevented, no
clause, sentence, or word shall be superfluous, void, or insignificant." (internal quotation marks
omitted)); Savage v. Shinseki, 24 Vet.App. 259, 265 (2011) (citing Black & Decker Corp. v. Comm'r
of Internal Revenue, 986 F.2d 60, 64 (4th Cir. 1993) ("Regulations, like statutes, are interpreted
according to canons of construction.")). Rather, it is a reasonable interpretation from examining the
regulation as a whole that the introductory phrase defines the subject of the next three sentences, and
does not limit the application of all eight sentences. Overall, the first portion of the regulation


2
  "Crepitation" is defined as "a sound like that made by throwing salt into a fire . . . the noise made by rubbing together
the ends of a fractured bone." D O RLAN D 'S at 437.

                                                            5
regards painful motion involved with arthritis in particular. The remaining portion comments on
joint pain in general, including pain caused by healed injury, malaligned joints, and crepitation; and
the phrase introducing the first portion is neither insignificant nor limiting to the regulation.
       Accordingly, the Secretary's interpretation of the scope of § 4.59 – that its application is not
limited to arthritis claims – is not inconsistent with the regulation or otherwise plainly erroneous.
See Smith, supra. When § 4.59 is raised by the claimant or reasonably raised by the record, even in
non-arthritis contexts, the Board should address its applicability. See Robinson v. Peake, 21
Vet.App. 545, 552 (2008) (Board is required to consider all issues raised either by the claimant or
reasonably by the record), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009);
Schafrath v. Derwinski, 1 Vet.App. 589, 593 (1991) (applicable provisions of law and regulation
should be addressed when they are made "potentially applicable through the assertions and issues
raised in the record").
                                        2. Application to Fact
       Mr. Burton contends that the Board erred in failing to address adequately §§ 4.40, 4.59, and
painful motion generally, or otherwise assign a minimum compensable rating for his actually painful
joints as required by § 4.59. The Secretary argues that (1) the Board adequately addressed § 4.40 and
painful motion generally, and (2) no prejudice was caused by the Board's failure to apply § 4.59
because the Board adequately addressed Mr. Burton's joint pain on motion for each time period.
       With the exception of the period from August 28 to December 1, 2002, the record supports
the Secretary's argument. The Board referenced 38 C.F.R. § 4.40 and pain on motion throughout its
decision and Mr. Burton fails to specifically demonstrate error in this regard. See Hilkert v. West,
12 Vet.App. 145, 151 (1999) (en banc) (appellant bears burden of demonstrating error on appeal).
Further, although the Board did not explicitly address § 4.59, the Board reasonably addressed joint
pain and assigned a compensable rating with regard to the time periods other than August 28 to
December 1, 2002, and Mr. Burton otherwise fails to demonstrate prejudice. See Shinseki v.
Sanders, 129 S. Ct. 1696, 1706 (2009) (appellant bears burden of demonstrating prejudice on
appeal); Marciniak v. Brown, 10 Vet.App. 198, 201 (1997) (remand unnecessary in "the absence of
demonstrated prejudice").




                                                   6
       On the other hand, the record supports Mr. Burton's argument that the Board failed to address
adequately §§ 4.40, 4.59, and painful motion generally with regard to the period of August 28 to
December 1, 2002. Although the Board noted 38 C.F.R. § 4.40 and found that Mr. Burton exhibited
no "pain on movement of [his] left shoulder" (R. at 12), it failed to address a September 2002 VA
medical examiner's assessment that Mr. Burton was "able to hold [his] arm behind [his] head while
explaining pain" and the examiner's diagnosis of shoulder pain, which reasonably raises the
applicability of § 4.59. R. at 1171. Further, although the Board noted that the November 2002 VA
medical examiner's report found full range of motion, the report merely listed Mr. Burton's subjective
complaints of pain on motion and then recorded his range of motion without addressing whether he
had any actual pain on motion. DeLuca, 8 Vet.App. at 205-06 (rejecting Board's reliance on
examination that "merely recorded the veteran's range of motion" without addressing functional loss
due to pain upon motion). The Board's failure to discuss adequately these potentially favorable or
incomplete reports, in conjunction with the failure to apply § 4.59, frustrate judicial review of the
Board's finding of no pain on movement. See Allday v. Brown, 7 Vet.App. 517, 527 (1995) (holding
that the Board's statement "must be adequate to enable claimant to understand the precise basis for
the Board's decision, as well as to facilitate review in this Court"); see also Thompson v. Gober, 14
Vet.App. 187, 188 (2000) (Board must provide an adequate statement of reasons or bases "for its
rejection of any material evidence favorable to the claimant"). Because the Board provided an
inadequate statement of reasons or bases and the application of § 4.59 may alter the Board's
determination that a compensable rating is unwarranted for this period, remand is warranted. See
Tucker v. West, 11 Vet.App. 369, 374 (1998) (remand is appropriate "where the Board has
incorrectly applied the law, failed to provide an adequate statement of reasons or bases for its
determinations, or where the record is otherwise inadequate"); see also Arneson v. Shinseki, 24
Vet.App. 379, 388-89 (2011) (finding prejudice where error could have made difference in outcome).
                                B. Two Separate Disability Ratings
       Although the Board did not address the possibility that Mr. Burton could be entitled to two
separate disability ratings for the abduction and flexion limitations of his left shoulder, the record
on appeal does not reflect that Mr. Burton raised this argument to the Board. See Robinson, 21
Vet.App. at 552. Moreover, although Mr. Burton has both abduction and flexion limitations, these


                                                  7
limitations arise from one disability, and the law does not permit separate ratings under such
circumstances. See 38 C.F.R. § 4.14 ("The evaluation of the same disability under various diagnoses
is to be avoided."); see also Boggs v. Peake, 520 F.3d 1330, 1337 (Fed. Cir. 2008) (claimant "cannot
be compensated more than once for the same disability"); Cullen, 24 Vet.App. at 84 (Court rejected
argument that one disability manifesting in multiple symptoms could receive two separate ratings
within a particular diagnostic code). Accordingly, it was not error for the Board not to address
separate disability ratings, as the issue was not reasonably raised. See Robinson, supra.


                                       IV. CONCLUSION
       Accordingly, that part of the April 6, 2009, Board decision denying an initial rating in excess
of 0% from August 28 to December 1, 2002, is SET ASIDE and the matterREMANDED for further
adjudication. The remainder of the decision is AFFIRMED.




                                                 8